Citation Nr: 1046744	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for peripheral vascular 
disorder (PVD) of both lower extremities, claimed as residuals of 
cold exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1955. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in pertinent part, denied service connection 
for PVD of both lower extremities, claimed as residuals of cold 
exposure.

In June 2009, the Board granted the Veteran's motion to advance 
this appeal on its docket due to his advanced age.  See 38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

In a decision dated approximately two weeks later in June 2009, 
the Board denied the Veteran's service connection claim.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (the Court).  While the matter was 
pending before the Court, and specifically in February 2010, the 
Veteran's attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand (Joint Motion).  In the 
Joint Motion, the parties indicated that a remand was necessary 
"because the Board failed to provide adequate reasons or bases 
for finding [that the] VA fulfilled its duty to assist where [the 
Veteran] was not afforded a medical examination and for 
dismissing his lay testimony."  See the February 2010 Joint 
Motion, page 1.  In a February 2010 order, the Court vacated that 
portion of the Board's June 2009 decision that had denied this 
service connection claim and remanded the matter to the Board for 
readjudication in light of the Joint Motion.

Also in the above-mentioned June 2009 decision, the Board denied 
the Veteran's claims of entitlement to service connection for 
residuals of a right inguinal hernia repair; loss of the right 
testicle; a lung disorder, claimed as residuals of pneumonia; a 
left hand disability; and residuals of a fracture to the right 
knuckle.  In the Joint Motion, the parties specifically agreed 
not to disturb that portion of the Board's June 2009 decision 
that had denied these additional service connection issues.  
Accordingly, pursuant to the February 2010 Order, the Court 
dismissed any appeal relating to these additional service 
connection issues.  


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that PVD, which 
was first documented more than three decades after the Veteran's 
active duty, is related to such service.


CONCLUSION OF LAW

PVD of both lower extremities, claimed as residuals to cold 
exposure, was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The February 2010 Joint Motion for Remand 

In the February 2010 Joint Motion, the parties stated that the 
Board's June 2009 decision "compared competency and credibility 
and found that [the Veteran] is competent to render testimony as 
to symptomatology, but found that the absence of documented 
complaints or treatment weighed against him."  The parties 
indicated that by "reaching this determination, the Board 
appears to have run afoul of the holding in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) where the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) stated 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."   It was further noted that the Board 
"appears to have rejected [the Veteran's] lay statements as to 
continuity as either not competent or not credible because . . . 
[of] an absence of evidence."  Based on a "lack of clarity" in 
the Board's decision, the Joint Motion indicated that judicial 
review had been frustrated. 

In addition, the parties stated that, "in light of the fact that 
[the Veteran's service treatment records] are missing, VA has a 
heightened duty assist in developing the record."  While the 
Board's June 2009 decision had determined that a medical 
examination was not warranted, the parties indicated that "the 
Board should address whether, in light of the heightened duty 
requirements[,] whether an examination is warranted given the 
absence of [service treatment records] and the fact that [the 
Veteran] has asserted that his symptomatology has existed since 
service." 

At the outset, the Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of the claim for service connection for PVD) 
of both lower extremities, claimed as residuals of cold exposure, 
has been undertaken with that obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Further, in March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, in Dingess, the Court held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In December 2004 in the present case, and prior to the initial 
adjudication of the issue on appeal, VA issued a VCAA notice 
letter to the Veteran.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence. 

With respect to the notice requirements set forth in Dingess and 
the Veteran's service connection claim, elements (1) and (2), 
veteran status and existence of a disability, are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed PVD.  In other words, any 
lack advisement as to those two elements is meaningless, because 
a disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was denied 
based on element (3), a connection between the veteran's service 
and the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations and those of VA, with 
respect to this crucial element in the above-mentioned VCAA 
letter that informed him of what the evidence must show.  Because 
the Board is denying the Veteran's claim, elements (4) and (5) 
remain moot.  

Accordingly, and based on this evidentiary posture, the Board 
concludes that the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Moreover, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating the issue on appeal.  In 
particular, the record contains the Veteran's VA outpatient 
medical records, private medical records, records from the Social 
Security Administration, and multiple statements from the 
Veteran. 

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

In this regard, the Board acknowledges that the Veteran's service 
treatment records have not been associated with his VA claims 
folder and that the National Personnel Records Center (NPRC) has 
indicated that these records were destroyed in a fire at the 
facility in 1973. The Board is cognizant of Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of 
Appeals for the Federal Circuit elaborated on the VA's 
responsibility to obtain a veteran's service records.  The Board 
finds, however, that in light of evidence that the records were 
destroyed in a fire, there is no reasonable possibility that the 
missing records may be located or recovered, and thus no useful 
purpose would be served in remanding this matter for more 
development.

As alluded to above, the Veteran has not been afforded a VA 
examination in connection with his service connection claim.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  While cognizant of the missing service treatment 
records and VA's heightened duty to develop the record under such 
circumstances, and for the reasons set forth below, the Board 
finds that a VA examination is not necessary in this case as 
McLendon elements (2) and (3) have not been met.  

In the now-vacated June 2009 decision, the Board found the 
Veteran's reported history of continued vascular disorders since 
service inconsistent with the other evidence of record.  
Specifically, the Board found that while the Veteran has claimed 
that his disability began in service, the evidence does not 
indicate the presence of any vascular problems for many years 
after service.  See the June 2009 decision, page 7.  In vacating 
the Board's decision on this issue, the Joint Motion indicated 
that the Board "appears to have run afoul of the holding in 
Buchanan." See the Joint Motion, page 2.  The parties indicated 
that, while the Board cited to the Federal Circuit's decision in 
Buchanan, it "appears to have rejected [the Veteran's] lay 
statements as to continuity as either not competent or not 
credible because they are 'inconsistent' with the 'other evidence 
of record' which is in fact, an absence of evidence."  The 
parties indicated that the Board's discussion on this matter 
lacked clarity and therefore frustrated judicial review and 
inhibited the Veteran from understanding the reasons for bases 
for the decision.  Id. 

While the Board acknowledges that the Veteran is competent to 
report that he was exposed to cold temperatures during service, 
his statements of a continuous vascular problems in the lower 
extremities are found to be not credible for reasons which are 
not limited to the absence of contemporaneous treatment records.  
Specifically, the record indicates that the Veteran suffered a 
severe injury to his right foot in 1987.  At no point during his 
initial treatment or subsequent physical therapy did the Veteran 
ever report that he had, or previously had, vascular problems of 
the lower extremities following cold exposure.  Moreover, the 
Veteran's right foot was extensively examined following this 
post-service injury, and no vascular disabilities of the lower 
extremities were reported.  

If the Veteran was exposed to cold temperatures during service 
which resulted in continuous problems with his lower extremities, 
a reasonable person would have, at the very least, reported such 
an injury to his health care providers at the time of his post-
service right foot injury or during the subsequent extensive 
period of rehabilitation.  Instead, his current assertions of 
continuous lower extremity problems are in direct contrast with 
the statements he made to his treating health care providers 
following the post-service foot injury.  In light of the 
conflicting nature of his current assertions, the Board finds the 
Veteran's statements to be less than credible.  Additionally, the 
Veteran has not submitted or identified any records describing 
vascular problems or treatment between his military separation 
and the date he filed his claim-nor has VA received any 
statements from the Veteran's friends and/or family describing 
continuous lower extremity difficulties.  While the Board has 
considered his allegations, it is not believable that the Veteran 
would not report experiencing vascular problems that had lasted 
for more than thirty years to his health care providers when he 
was undergoing extensive treatment and rehabilitation for a lower 
extremity injury. 

The first medical evidence of a vascular disease in the lower 
extremities comes from a July 1988 private treatment record which 
indicated that the Veteran's right posterior tibialis pulse was 
intact, but weaker than the pulse in his left foot.  This is the 
first medical evidence of any vascular symptoms in the lower 
extremities and is dated more than three decades after the 
Veteran separated from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  The Board observes that the Veteran was seeking 
treatment for abdominal bloating and constipation in July 1988 
when his diminished pulse was identified.  He has not provided a 
cogent explanation as to why he did not seek treatment for 
vascular problems for more than three decades after service 
despite his assertion of continuous symptoms. 

The Board also finds it significant that, while the Veteran filed 
claims for VA benefits in August 1988 and March 2004, he did not 
mention problems with his lower extremities.  If he has had 
problems with his lower extremities since separation, it would 
seem only logical that he would claim such disability at that 
time. 

In essence, the Veteran's PVD claim rests of his own contention 
that he sustained an injury in service.  The Board has considered 
his assertion.  However, in light of the absence of any evidence 
(objective findings or subjective complaints) of lower extremity 
problems for more than three decades after service, the lack of 
any complaints of any vascular problems or history of cold 
exposure to his health care providers, and the unexplained delay 
in filing a claim for service connection (despite his recent 
allegations of having continuous symptoms), the Board finds his 
statements to be not credible.  

In Buchanan, the Federal Circuit stated that "the lack of 
contemporaneous medical records may be a fact that the Board can 
consider and weigh against a veteran's lay evidence, the lack of 
such records does not, in and of itself, render lay evidence not 
credible."  See Buchanan, supra, at 1336.  The Board has 
considered the Federal Circuit's holding and acknowledges that 
the Veteran's service treatment records are missing through no 
fault of his own and that contemporaneous evidence of the 
Veteran's alleged injury is therefore not possible.  However, the 
lack of any subjective complaints or objective findings of a 
disability for several decades after service, together with the 
Veteran's statements to his health care providers, weigh heavily 
against his contrasting statements made in connection with a 
claim for monetary benefits from the Government.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the veteran]; 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].  

Accordingly, while the record indicates that the Veteran 
currently has PVD, there is no credible evidence that an event, 
injury, or disease occurred in service.  Thus, McLendon element 
(2) has not been met. 

With respect to the third McLendon element (association with 
service), the Court has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation. See McLendon, supra. 

In that regard, the competent evidence of record does not 
demonstrate an association between the Veteran's service and his 
PVD.  The Board has carefully considered the Court's language in 
McLendon-that the threshold for showing this association is a 
low one.  However, the Court's language makes it clear that there 
is, in fact, a threshold.  

In this case there is no competent or credible evidence which 
suggests a nexus exists between the Veteran's PVD and his 
military service.  Only the Veteran's contentions provide any 
suggestion of such association, and the Board does not find the 
Veteran's contentions to rise to the level of the "indication of 
an association" referred to in 38 U.S.C.A. § 5103A or in 
McLendon.  However, if a Veteran's mere contention, standing 
alone, that his claimed disability is related to his service or 
to a service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is meaningless.  An interpretation of a statute 
that renders part of the statutory language superfluous is to be 
avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 
2000) ["canons of construction require us to give effect to the 
clear language of statute and avoid rendering any portions 
meaningless or superfluous"].  It is clear that more than a mere 
contention is required under McLendon.

In short, McLendon element (3) has not been met, and a remand 
ordering a medical examination for the Veteran's PVD would serve 
no useful purpose.  While the Board is cognizant of VA's 
"heightened duty to assist in developing the record" based on 
the Veteran's missing service treatment records, and for the 
reasons stated above, the Board has determined that a medical 
opinion is not necessary.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing.  Accordingly, the Board will 
proceed to a decision.  

Analysis 

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

As was noted above, the Veteran's service treatment records are 
missing and presumed to have been lost in a July 1973 fire at the 
NPRC.  Under such circumstances, the Court has held that there is 
a heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined 
to apply an "adverse presumption" where records have been lost 
or destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases]. 

With respect to the first Hickson element, the Veteran has been 
diagnosed with PVD.  See a June 2004 VA treatment record.   
Evidence of a current disability has therefore been demonstrated.  

With respect to the second Hickson element, as noted above, the 
Veteran's service treatment records have been destroyed in a 
fire.  He has not, however, submitted any evidence documenting 
post-service treatment or complaints of vascular problems.  
Moreover, when the Veteran's feet were extensively examined 
following his September 1987 post-service injury he did not 
indicate that he ever had vascular problems of the lower 
extremities.  In fact, a June 1989 treatment report is the only 
medical evidence to report the Veteran's complaint of a prior 
foot injury, and this report documents that the Veteran 
"remembers injuring his right forefoot as a child."  There was 
no mention of cold exposure during service.  The Veteran's 
current statements to the contrary are found not to be credible 
based on the contrasting history that the Veteran reported to his 
treating health care providers, the lack of objective evidence of 
a disability for more than thirty years after service, and the 
unexplained delay in filing a claim for benefits despite his 
statements of continuous problems since service.  Evidence of an 
in-service disease or injury has therefore not been demonstrated, 
the second Hickson element has not been met, and the Veteran's 
claim fails on this basis alone. 

With respect to the third Hickson element, in the absence of an 
in-service disease or injury, it follows that a medical nexus is 
necessarily lacking.  Indeed, the evidence of record does not 
include any competent or credible statements attempting to link 
the Veteran's currently diagnosed PVD to his military service.

To the extent that the Veteran contends that a medical 
relationship exists between his PVD and service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Specifically, the record 
does not indicate that the Veteran has had the requisite medical 
training or experience necessary to opine on a complex medical 
matter such as the etiology of PVD. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, there is no evidence indicating that 
the Veteran had any vascular problems of the lower extremities or 
residuals of cold exposure until July 1988, more than thirty 
years after he separated from service.  See Maxson supra; see 
also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must 
be medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent].  

As discussed in detail above, the Veteran's assertions as to 
continuity of symptomatology since service are not credible, for 
the reasons outlined above.  Specifically, as previously 
addressed herein, despite the Veteran's assertions of continued 
PVD symptoms since service, the record is devoid of any evidence 
(objective findings or subjective complaints) of lower extremity 
problems for more than three decades after service and of any 
complaints of vascular problems or history of cold exposure to 
post-service health care providers.  In addition, despite the 
Veteran's recent allegations of having continuous PVD symptoms 
since service, he has not provided an explanation as to his delay 
in filing a claim for service connection for his PVD disability 
for over 30 years after active duty (even though, in those 
30 years, he filed claims for other disabilities).  

Continuity of symptomatology after service has therefore not been 
demonstrated.  Accordingly, the third Hickson element has not 
been met, and the Veteran's claim fails on this basis as well.  
The benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise. 

In the February 2010 joint motion, the parties indicated that the 
Board "should address the applicability of the benefit-of-the-
doubt doctrine."  See the joint motion, page 3.  For the reasons 
and bases expressed above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for PVD.  Therefore, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  Service connection for PVD of both lower 
extremities, claimed as residuals of cold exposure, is, 
therefore, denied.  








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PVD of both lower 
extremities, claimed as residuals of cold exposure, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


